Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 24, 2019

                                        No. 04-19-00554-CV

                                        Charles J. MELNIK,
                                             Appellant

                                                  v.

                             Dewayne BALDWIN and Tonia Baldwin,
                                         Appellees

                        From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2018-CV-0012
                            Honorable Bill Squires, Judge Presiding


                                           ORDER
        A copy of appellant’s notice of appeal was filed in this court on August 19, 2019. The
clerk of the court notified appellant in writing that our records did not reflect that the filing fee in
the amount of $205 was paid. In addition, our record contains no evidence that appellant is
excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20.
        We therefore ORDER appellant to show cause in writing by October 9, 2019 that either:
(1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the filing fee.
If appellant fails to respond within the time provided, this appeal will be dismissed for failure to
pay the filing fee. See id. 5, 42.3(c) All other appellate deadlines are suspended pending the
payment of the filing fee.



                                                        _________________________________
                                                        Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.

                                                        ___________________________________
                                                        LUZ ESTRADA,
                                                        Chief Deputy Clerk